Citation Nr: 1234670	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-43 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection a low back disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for coronary artery disease (CAD), claimed as a heart disorder secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2009 rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a low back disability, on the merits, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1996, the RO denied the appellant's claim of entitlement to service connection for a low back disorder.  


2.  Evidence received since the September 1996 decision includes evidence that is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder.

3.  The Veteran has coronary artery disease that is etiologically related to his service-connected hypertension.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Coronary artery disease is proximately due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claims decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Principles

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 



Service Connection

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

New and Material Evidence

In a September 1996 rating decision, the RO determined that service connection was not warranted for a low back disorder.  It was noted, in essence, that while the Veteran had been treated on a couple of occasions for low back pain while on active duty, the treatment records were devoid of a diagnosed chronic disability underlying the Veteran's complaints.  The Veteran did not appeal the decision or submit any pertinent evidence prior to the expiration of the appeal period.  

The evidence received after the expiration of the appeal period includes VA and private medical records; additional statements from the Veteran; and the transcript of the Veteran's January 2012 Board hearing.  In particular, the VA and private medical treatment records contain diagnoses of severe spinal stenosis and lumbar radiculopathy.  With these records, the Veteran has provided the requested evidence indicating that he has a current diagnosis of a low back disorder, and for the purposes of reopening a claim, the credibility of evidence is assumed.  This evidence is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, reopening of the claim for service connection for a low back disorder is in order.

Service Connection

The Veteran asserts that he is entitled to service connection for coronary artery disease because it resulted from his service-connected hypertension.

The Veteran served on active duty from June 1972 to June 1996.  While on active duty, the Veteran received a diagnosis of hypertension.  At the time of his separation from active duty, treatment records show that his hypertension was well controlled with medication.

A private treatment record from November 2006 reflects that the Veteran's blood pressure was 170/92.  A VA treatment record from May 2007 indicates that the Veteran's blood pressure was 153/82.  A private treatment record from June 2007 lists a blood pressure reading of 226/213.  Another private treatment record from January 2008 indicates that the Veteran's blood pressure was 146/80.

In January 2008, the Veteran had a stent placed in his heart.  The hospital discharge summary lists a diagnosis of coronary artery disease.

In September 2008, the Veteran underwent a VA examination.  The examiner noted that the Veteran's coronary risk factors included gender, age, diabetes mellitus type 2, hyperlipidemia, family history, obesity, inactivity, and hypertension.  The examiner opined that the Veteran's coronary artery disease was less likely than not a direct result of hypertension alone.

In July 2012, a VA cardiologist reviewed the Veteran's claims file.  The cardiologist reviewed the prior treatment records and commented that the Veteran qualified as having stage 1 hypertension as early as 1985 even though he was on treatment.  The cardiologist stated even though the Veteran was on medication, his blood pressure was not well controlled.

The cardiologist commented that it was well recognized that the relationship between blood pressure and risk of cardiovascular disease is continuous, consistent, and independent of other risk factors.  He felt that the presence of each additional risk factor compounded the risk from hypertension.  He noted that while at the time of development of clinically apparent coronary artery disease in 2008 the Veteran also had diagnoses of hyperlipidemia, type 2 diabetes mellitus, and obesity, the record also supported the lack of control of the Veteran's hypertension over time after his separation from active duty.  As such, the cardiologist opined that it was at least as likely as not that the Veteran's service-connected hypertension played a material causal role in his development of coronary disease.  He noted the 2008 VA examiner's opinion but still opined that in spite of the presence of other risk factors, it was at least as likely as not that the Veteran's service-connected hypertension played a critical causal role in the development of coronary artery disease.

Given the above evidence, the Board finds that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, entitled to service connection for coronary artery disease is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back disability is granted.

Entitlement to service connection for coronary artery disease is granted.


REMAND

VA is required to provide a VA examination or obtain a medical opinion in claims for disability compensation when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claim for service connection for a low back disorder, the Board notes that the Veteran was treated multiple times for low back pain while on active duty.  Service treatment records show that in June 1987, the Veteran complained of low back pain to a service examiner.  No diagnosis was given.  A service treatment record from December 1994 also reflects treatment for low back pain.  In March 1995, the Veteran told a service examiner that he experienced mid-back pain that resolved overnight.  The Veteran indicated on a December 1995 Report of Medical History that he experienced recurrent back pain.  A January 1996 service treatment provider indicated that the Veteran had mild muscle spasms in his back probably secondary to obesity.  

Post-service, an MRI completed at a private facility in September 2006 revealed severe spinal stenosis at L3-4.  The Board finds that a VA examination to determine the etiology of the currently diagnosed low back disorder would be helpful in resolving the claim for service connection for a low back disorder.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC/RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his low back disorder.  Any indicated studies should be completed.  The following considerations will govern the examination:

a.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

b.  After reviewing the Veteran's pertinent history and examining the Veteran, the examiner must provide an opinion with respect to each low back disorder present during the pendency of the claim as to whether there is a 50 percent or greater probability that the disorder originated in service or is otherwise related to service.

If the examiner determines that the Veteran has a low back disorder that did not have its onset in service and is not otherwise related to service, he or she should offer an opinion as to whether there is a 50 percent or greater probability that the Veteran's low back disorder is aggravated by any of his currently service-connected disabilities, to specifically include his service-connected right knee disorder.

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state and explain why the opinion cannot be provided.  

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO/AMC should adjudicate the Veteran's claim for service connection for a low back disorder based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


